DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the newly amended limitation the last limitation recites “…wherein data to be displayed on the display device comprises at least data coming from…”, however applicant has not recited “display device” thereby to be consistent with the claim language the office recommends amending to only include “display” and remove the term “device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1-11, 13, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent 6031714 in view of Cheng et al. US Pub 2012/0011293.
Regarding claim 1, Ma teaches, 
Display (Fig. 1-4, element 1) provided with a screen (element 12) arranged in a casing (housing of element 11) having a substantially parallelepiped shape (as seen in figure 1-4), wherein the screen is arranged on the front side of the display (fig 1  and the casing includes electric and electronic devices for showing contents on the screen (various components of the display such as the cables, drivers, PCB, and various layer of the display is considered the electric and electronic devices), characterized in that the rear side of the display is provided with a second recessed seat (Fig. 2 and 4,  space on the back for the support 2/3) adapted to house at least partially a foldable support (Fig 1-4, element 2/3), wherein the foldable support comprises at least one first portion (element 2) rotatably connected to the display (fig 1-4) by means of one or more first hinges (as seen in figure 2-3 the rotation movement to provide the hinge movements, there by at least element 2 hinged to the display casing) and at least one second portion (element 3) rotatably connected to the first portion by means of one or more second hinges (as seen in fig 3-4, elements 2and 3 are hinged to provide the rotational movement at the hinge point of element 23) so that the foldable support can be extracted from the second seat by pulling out the first portion and/or (emphasis added) the second portion (as seen between figures 1-4, fig 4 shows closed position figure 2 shows open) which are suitable 
Wherein the first and second portions can be relatively rotated to take on a plurality of alternative configurations, including a desktop configuration (as arranged in figure 1 can be consider the desktop, furthermore, any position of the display when the stand is upright position as seen in figure 1 can be also be included as desktop configuration) and at least one of a tablet configuration (as seen in figure 4, when everything is closed positon), a tent configuration, and a stand configuration. 
Ma does not teach at least a first seat for housing a mobile communication and/or computing device is arranged on the rear side of the display so this mobile device can be at least partially arranged in the first seat, wherein the first seat comprises a cavity having a substantially parallelepiped shape, with its wider side arranged substantially parallel to the front side of the display; furthermore Ma does not teach wherein data to be disposed on the display device comprises at least data coming from the mobile communication and/or computing device.
Cheng in similar field of display device teaches a display (fig. 9c, 1, 4-6) provided with a screen (element 110) arranged in a casing (the housing as seen in fig. 1), wherein at least first seat (fig. 9c, where element 9c is disposed, more detail shown in figure 1 and 4) for housing a mobile communication and/or computing device (element 200; abstract, paragraphs 42-43) is arranged on the rear side of the display (fig. 9c), so that this mobile device can be at least partially arranged in the first seat (as illustrated in figure 9c and 1) , wherein the first sear comprise a cavity  (Fig. 9c, and fig 4 shows the cavity being parallelepiped shape, similar to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the display of Ma such that a first seat for housing a mobile communication device is arranged on the rear side of the display wherein the first seat comprises a cavity as taught by Cheng  and the mobile communication and/or computing device are in data communication with the display as taught by Cheng for the purpose of providing the display to be dynamic computer (Abstract, Cheng) which can use the feature of the mobile communication and the mobile communication taking advantage of the feature of the display (paragraph 10, Cheng).
Regarding claim 2, Ma as modified by Cheng teaches, 
wherein said first portion (element 2) and said at least one second portion (element 3) are rotatably connected to the display (figs. 1-4) and to the first portion, respectively, in order that the foldable support takes on a plurality of alternative configurations (the various 
a compact configuration (Fig. 4) wherein said first portion and said at least one second portion lie at least partially within said second seat;
a first partially open configuration wherein said first portion lies at least partially within said second seat (Partially sitting being the stage where the device of Ma is going from configuration of figure 4 to configuration of figure 2 such that this specific configuration as described is provided) and said at least one second portion shows an opening angle with said first portion  by rotation about said one or more second hinges  so that said at least one second portion is placed on said resting plane with an edge;
a second partially open configuration (the stage from first partially open configuration towards the configuration of figure 2 such that elements 2 and 3 are parallel by the hinge) wherein the first portion  and said at least one second portion are coplanar or parallel with each other and show an opening angle with the display by rotation about said one or more first hinges , so that said at least one second portion lies on a resting plane of the display and the display is placed on said resting plane;
an extended configuration (Fig. 2) wherein said first portion shows an opening angle with the display by rotation about said one or more first hinges, and said at least one second portion shows an opening angle with said first portion by rotation about said one or more second hinges, so that said at least one second portion lies on a resting plane of the display and the display is in a raised position with respect to said resting plane.
Regarding claim 3, Ma as modified by Cheng teaches, 

 Regarding claim 4, Ma as modified by Cheng teaches, 
Wherein the first hinges and/or the second hinge include mechanical (as seen in figure 3 a mechanical hinges at element 22 and 23) and/or (emphasis added) electrical and/or (emphasis added) magnetic blocking and/or (emphasis added) unblocking mechanism that allows a user to move as desired he first portion and/or the second portion of the support (the hinges provide movement of the two portions of the foldable support as seen between figure 4 and 2).
Regarding claim 5, 
In which said second seat is recessed in the rear side of the display (as seen in figure 2 section that is indicated by element 12 is the second seat, indication of element 12 is used as reference not actual structure that is described in the specification which is described as the display module) an the thickness of said foldable support substantially (emphasis added) corresponds to the depth of said second seat (as seen in figure 4, the depth such that the foldable support 2-3 are placed within the seat).
Regarding claim 6, Ma as modified by Cheng teaches, 
wherein the first portion and the second portion of the foldable support have a substantially parallelepiped flat shape with substantially same rectangular extension (as clearly seen in figure 1-2, 4 the portions element 2 and 3 are substantially parallelepiped flat shape with substantially same rectangular extension).
claim 7, Ma as modified by Cheng teaches, 
wherein the longer edges of the first seat and the second seat are substantially parallel (the modified device of claim 1 such that the two seats are arranged in parallel thereby the first seat's longer edges are parallel arranged to the longer edge of the second seats, would be obvious to one of ordinary skill in the art at the time the invention was effectively for the purpose of clean/organized arrangement of seats).
Regarding claim 8, Ma as modified by Cheng teaches, 
wherein the first seat is provided with at least one connector adapted to be inserted into a complementary connector arranged on one side of the mobile device (as taught by Cheng the first seat as described in claim 1, figures, 1, 4, shows a connector 120 for mobile device 200 to be connected to). 
Regarding claim 9, Ma as modified by Cheng teaches, 
wherein the first seat is arranged at one corner of the display (the modification of claim 1 such that Cheng shows in figures 9c, 1 and at least 4, the first seat at a corner of the display, thereby the modification of Ma will render one of ordinary skill in the art at the time the invention was effectively will arrange the first seat of Cheng at the corner of Display of Ma such that the user may operate (dock and undock) the mobile device with ease).
Regarding claim 10, Ma as modified by Cheng teaches, 
wherein two or three sides, mutually perpendicular to each other, of the first seat are at least partially open so that also two or three sides, mutually perpendicular to each other, of the mobile device are accessible from the outside of the display when this device (mobile device) is arranged in the first seat (as seen in figure 9c of Cheng at least the top side and the edge side 
Regarding claim 11, Ma as modified by Cheng teaches, 
wherein two or three sides, mutually perpendicular to each other, of the first seat are at least partially open so that also two or three sides, mutually perpendicular to each other, of the mobile device are accessible from the outside of the display when this device (mobile device) is arranged in the first seat (as seen in figure 9c of Cheng at least the top side and the edge side which are the two sides mutually perpendicular to each other comprise open to provide access of mobile device from outside of the display. Such that the display of mobile is seen from the top side and the edge of the mobile device is accessible from edge of the casing).
Regarding claim 13, Ma as modified by Cheng teaches, 
wherein the first portion of the foldable support comprises at least a casing (as seen in figure 3, casing of element 2 such as housing of figure 2) extending along at least one lateral edge of the first portion and projecting towards the second portion of the foldable support (fig. 3, Col. 2, lines 31-34, cable routed from connector 32 to arm 21 of the support to the display), wherein the casing includes a conductors (col. 2, lines 31-34) for transmitting data and/or electricity from the second portion to the display and/or vice versa. 
Regarding claim 14, Ma as modified by Cheng teaches, 
wherein the first portion and/or the second portion of the foldable support have substantially (emphasis added) the same width of the display (as seen in figure 4 the first and second portion of the foldable support substantially same width as the display 11/12).
claim 17, Ma as modified by Cheng teaches, 
Ma as modified teaches characterized in that it has a connection means at, at least an edge of said second portion of the foldable support  (Fig. 2, element 32 at an edge of the second portion 3) adapted to provide a mechanical and/or to exchange data and/or electricity with an interface accessory device or a power supply accessory device (Col. 2 lines 31-34 described a connection cable routing to the display thereby at least one connection means is provided in the casing to connect to the connector 32 to exchange data and/or electricity with an  interface accessory device (the device that is connecting to the port 32))
Ma as modified does not teach plural connection means. However, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the display of Ma to provide plural connection means such as multiple connectors 32 at an edge for the purpose of providing additional features such as power connector, USB connector to increase the storage, Ethernet connector (to provide internet connection). 

Regarding claim 18, Ma as modified by Cheng teaches, 
Ma teaches the display according to claim 1. 
Ma does not teach the computing system. 
Cheng teaches a computing system (abstract, paragraphs 41-43, fig 1, 5, 6, 9c) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the computing system of Cheng in combination of the display as of Ma such that the display of Ma is a tablet computing device for the purpose of providing all in one computer device thereby reducing the weight and external cable connection. Additionally 
Regarding claim 19, Ma as modified by Cheng teaches, 
Further comprising the mobile communication and/or computing device adapted to locally generate content to show on the display (tablet system of Cheng adapted to locally generate content (paragraph 43)) or (emphasis added) adapted to transmit to the display contents from an external device (external device such as the mobile or even a server that the mobile device is connected to).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent 6031714 in view of Cheng et al. US Pub 2012/0011293 further in view of Deily et al. US Pub 2017/0303415.
Regarding claim 12, Ma as modified by Cheng teaches 
The second portion of the foldable support comprises a connector (32) to provide desired electrical signals to the display and the second portion having predetermined mass such as to contribute to stabilize the display (as seen in figure 2) on a horizontal resting surface in the second partially open configuration and in the extended configuration.
Ma as modified by Cheng does not explicitly teach the second portion of the foldable support comprises power storage means adapted to provide electricity to the display and/or the mobile device when its arrange din the first seat or otherwise connected by wire to the display. 

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the second portion of the foldable support of Ma to provide power storage means as taught by Deily for the purpose of providing a backup power storage means in the case wired connection fails thereby insuring that no hard crash occurs. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent 6031714 in view of Cheng et al. US Pub 2012/0011293 further in view of NPL: Anonymous: Gadgets360 (Provided in the IDS). 
Regarding claim 15, 
Ma as modified Cheng teaches the display as claimed in claim 1. 
Ma as modified Cheng does not teach a module including at least one camera, mounted on a pivotable support hinged to said casing so as to be rotated from a rest position wherein it is at least in part comprised within the outline of said casing to project from a side of the display. 
Gadgets360 in similar field of display teaches a display (page 1, mobile device) comprising a casing (housing of the mobile device) and a module (camera module as seen providing rotation movement) including at least one camera (title and the figure shown in page 1) mounted on a pivotable supported hinged to said casing so as to be rotated from a rest 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the display of Ma as modified to include the module including a camera as taught by Gadgets360 for the purpose of providing additional feature of camera and by providing a rotating camera, this will enable user to use one camera for front and rear since this provide rotation movement. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent 6031714 in view of Cheng et al. US Pub 2012/0011293 further in Moser US Pub 2011/0199726
Regarding claim 16, 
Ma as modified teaches characterized in that it has a connection means at end portion of lateral side of said casing (Col. 2 lines 31-34 described a connection cable routing to the display thereby at least one connection means is provided in the casing to connect to the connector 32 to exchange data and/or electricity with an interface accessory device (the device that is connecting to the port 32)). 
Ma does not teach plural connecting means at, at least, edge or at end portion of a pair of opposing lateral sides of said casing. 
Moser in similar field of a display (Fig. 18-19) teaches connecting means at, at least, edge of a pair of opposing lateral sides of said casing (as seen in figure 19, plural connecting means at opposing sides of the casing and at the edge). 
.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US Patent 6031714 in view of Cheng et al. US Pub 2012/0011293 further in Horie US Pub 20100014272 and Moora US Pub 2008/0024436
Regarding claim 20,
Ma as modified by Cheng teaches the details of claim 1 and 18, additional Cheng teaches a keyboard (figure 9c shows the keyboard). 
Ma as modified does not teach at least a keyboard comprising a rotatable joint or adapted to be coupled with a separate rotatable joint, said rotatable joint having a connecting means adapted to cooperate with complementary connecting mean at the free edge of second portion of the foldable support of the display or with complementary connecting means at an edge or at end portion of a pair of opposing lateral sides of said casing of the display.
Horie in similar field of computing system comprising a display teaches a keyboard (Fig 18, element 161) comprising a rotatable joint (as seen between figures 16-18 rotatable keyboard) or adapted to couple with a separate rotatable joint, said rotatable joint having connecting means (the region where element 161 is connected to the structure 112, fig 18) having connecting means adapted to cooperate with complementary connecting means  (the electrical connection between the keyboard and the display) at the free edge of the second 
Moora in similar field of computing system teaches a keyboard (element 30) providing a physical connecting means (element 33 and 26) to a free edge of the second portion of the foldable support (foldable support being elements 20 and 40 and second portion being element 20, which comprises connection 26 at the free end). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the provide a keyboard module that is pivotally connected to the folding support and provides an electrical connection as taught by Horie and Moora with the display of Ma such that the Ma's computing system comprises a keyboard module detachably connected with connecting means to the connecting means of the foldable support which will enable the user to use a keyboard instead of touch screen and provide a physical connection.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner




/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841